  Case: 2:20-cv-06133-EAS-EPD Doc #: 8 Filed: 02/08/21 Page: 1 of 1 PAGEID #: 91




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DANIEL R. SCHOTTENSTEIN,

              Plaintiff,
                                                  Case No.: 2:20-cv-6133
      v.                                          Judge Edmund A. Sargus, Jr.
                                                  Magistrate Judge Elizabeth P. Deavers

CITY OF BEXLEY, et al.,

              Defendants.


                                           ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by the Magistrate Judge on January 5, 2021. (ECF No. 7.) The time for filing objections has

passed, and no objections have been filed to the Report and Recommendation. Therefore, the

Court ADOPTS the Report and Recommendation. (ECF No. 7.) For the reasons set forth in the

Report and Recommendation, Plaintiff’s Application to Proceed In Forma Pauperis is DENIED.

(ECF Nos. 1, 6.) This case is to remain open.

       IT IS SO ORDERED.




2/8/2021                                    s/Edmund A. Sargus, Jr.
DATE                                        EDMUND A. SARGUS, JR.
                                            UNITED STATES DISTRICT JUDGE
